Citation Nr: 0118685	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  98-18 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an earlier effective date of an award of a 100 
percent combined service-connected disability evaluation 
prior to November 9, 1995.  


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from January 1941 to January 
1945.

Prior to November 9, 1995, the veteran had service connection 
for residuals of shell fragment would of the right upper 
extremity with loss of use of the right hand, with a 70 
percent rating assigned since July 1946; residuals of shell 
fragment wound of the right thigh and buttock, with a 30 
percent rating assigned since July 1946; donor site scar of 
the right chest, with a 10 percent rating assigned since July 
1946; donor site scar at the upper third of the left tibia 
with bone defect, with a 10 percent rating assigned from 
November 1947; and a nervous disorder characterized as an 
anxiety reaction, with a 10 percent rating assigned since 
November 1947.  The veteran had a combined service-connected 
disability rating of 90 percent since November 1947, and also 
had entitlement to special monthly compensation since 
November 1947 under 38 U.S.C.A. § 1114 (k) and 38 C.F.R. 
§ 3.350(a) based on loss of use of the right hand.  

On November 9, 1995, the veteran submitted to the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, a nonspecific claim requesting that his service-
connected disability ratings for one or more of his service-
connected disabilities be raised.  By a November 1996 rating 
action, the RO confirmed and continued the ratings assigned 
for the veteran's service-connected disabilities.  Following 
receipt of additional evidence, by a March 1998 rating action 
the RO granted an increased disability rating from 30 to 50 
percent, for service-connected residuals of shell fragment 
wound of the right thigh and buttock, and granted an 
increased rating from 10 to 50 percent disabling for 
posttraumatic stress disorder (PTSD) (formerly characterized 
as an anxiety reaction).  These increases were granted 
effective from the November 9, 1995 date of the nonspecific 
claim for an increased rating.  A combined 100 percent 
service-connected disability rating was accordingly afforded 
the veteran effective from November 9, 1995.  The appealed 
claim of entitlement to an earlier effective date of an award 
of a 100 percent combined service-connected disability 
evaluation prior to November 9, 1995, thus arises from the 
March 1998 RO rating action granting that benefit.  

After this case was referred to the Board in the current 
appeal, a September 1998 memorandum was submitted by the New 
York City office of Disabled American Veterans (DAV), a 
veterans' service organization, primarily concerning an issue 
not on appeal.  Because the veteran was not then otherwise 
represented, the submission presented the question of whether 
the veteran desired to have the DAV represent him in the 
current appeal.  Accordingly, a letter was sent to the 
veteran in January 2001 at his last known address of record, 
informing him that if he desired to be represented in his 
current appeal he should name a single authorized 
representative.  A VA Form 22a accompanied that letter, to be 
used for such a nomination.  As noted in the letter, the 
veteran had thirty days to make such a nomination, with the 
veteran otherwise deemed to be unrepresented in the current 
appeal.  No reply to that letter has been received from the 
veteran, and he is accordingly deemed to be unrepresented in 
the current appeal.  

The Board notes that the veteran in a VA Form 9 submitted in 
November 1998 had requested a hearing before a member of the 
Board at the RO.  By a September 2000 letter sent to his last 
known address of record, the veteran was informed that a 
hearing before a member of the Board at the RO was scheduled 
on October 25, 2000.  The veteran failed to report for that 
hearing.  


FINDINGS OF FACT

1.  Prior to November 9, 1995, the individual ratings 
described above for the veteran's service-connected 
disabilities, with a combined service-connected disability 
evaluation of 90 percent, were confirmed and continued by the 
RO in a February 1949 rating action; that rating action was 
not appealed by the veteran. 

2.  Following the rating action of February 1949, a 
nonspecific claim for an increased rating for the veteran's 
service-connected disorders, was received on November 9, 
1995.  

3.  Following the veteran's November 9, 1995 claim, by a 
March 1998 decision the RO granted the veteran an increased 
rating from 30 to 50 percent, for service-connected residuals 
of shell fragment wound of the right thigh and buttock, and 
granted an increased rating from 10 to 50 percent disabling 
for posttraumatic stress disorder (PTSD).  This resulted in a 
combined service-connected disability rating of 100 percent 
effective from November 9, 1995.  

4.  There was no medical evidence received by the RO between 
November 9, 1994, and November 9, 1995, informing of the 
severity of the veteran's service-connected residuals of 
shell fragment wound of the right thigh and buttock.  

5.  There was no medical evidence received by the RO between 
November 9, 1994, and November 9, 1995, reflecting treatment 
for a psychiatric disorder during that one year period.  


CONCLUSION OF LAW

Entitlement to an earlier effective date of an award of a 100 
percent combined service-connected disability evaluation 
prior to November 9, 1995, is not warranted. 38 U.S.C.A. 
§ 5010 (a), (b)(2) (West 1991 & Supp 2000); 38 C.F.R. § 3.400 
(o)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to his claim.  The veteran has not alleged clear and 
unmistakable error in the February 1949 rating action.  In 
April 1985 the veteran was furnished a Statement of the Case 
denying entitlement to a total rating for compensation 
purposes based on individual unemployability.  He did not 
appeal that statement of the case, and did not thereafter 
claim entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Further, a TDIU 
was never awarded by the RO prior to November 9, 1995. 

The veteran claims entitlement to an earlier effective date 
of an award of a 100 percent combined service-connected 
disability evaluation prior to November 9, 1995.  

The March 1998 RO rating action appealed by the veteran 
granted an increased ratings for two disorders.  It granted 
an increase from rating from 30 to 50 percent for service-
connected residuals of shell fragment wound of the right 
thigh and buttock, and granted an increased rating from 10 to 
50 percent disabling for posttraumatic stress disorder 
(PTSD).  Both increased ratings were granted effective from 
November 9, 1995, the date of receipt of the veteran's claim 
for an increased rating.
 
The effective date for entitlement to an increased rating for 
a service-connected disorder is the earliest date as of which 
it was factually ascertainable that an increase had occurred 
provided a claim is received within one year of such date.  
Otherwise the effective date for such an increased rating is 
the date of receipt of claim. 38 U.S.C.A. § 5010 (a), (b)(2) 
(West 1991 & Supp 2000); 38 C.F.R. § 3.400 (o)(2) (2000); 
Quarles v. Derwinski, 3 Vet. App. 129 (1992).

In this case, for a period of one year prior to the time of 
the November 9, 1995 date of receipt of claim, it was not 
factually ascertainable, based on the evidence of record, 
that the veteran was entitled to an increased evaluation for 
his service-connected residuals of shell fragment wound of 
the right thigh and buttock, or that he was entitled to an 
increased evaluation for his service-connected PTSD, or that 
he was entitled to an increased rating for any other service-
connected disorder.  

As regards claims for increased ratings for service-connected 
disorders, VA medical records are considered to be 
constructively of record in the claims folder on the dates 
they are created. See Bell v. Derwinski, 2 Vet. App. 611 
(1992), Damrel v. Brown, 6 Vet. App. 242 (1992).  Private 
clinical records are deemed to be a part of the claims folder 
on the dates they are received by the RO.  38 C.F.R. 
§ 3.157(b) (2000).  

The veteran was accorded VA examinations in 1983 prior to the 
time a TDIU was denied and addressed in an April 1985 
unappealed statement of the case.  After that and prior to 
November 9, 1995, the veteran was accorded VA outpatient 
treatment commencing in 1988.  However, such VA treatment 
records dated between 1988 and November 1995 were primarily 
for treatment of a gastrointestinal disorder, difficulties 
with the left upper extremity including the left shoulder, 
diabetes, and hearing loss.  These VA outpatient treatment 
records reflect no treatment for service-connected residuals 
of shell fragment wounds, as such, and no treatment for a 
psychiatric disorder. 

Accordingly, entitlement to an earlier effective date of an 
award of a 100 percent combined service-connected disability 
evaluation prior to November 9, 1995 is not warranted.



ORDER

Entitlement to an earlier effective date of an award of a 100 
percent combined service-connected disability evaluation 
prior to November 9, 1995, is denied.



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals



 

